Per Curiam,
The first assignment of error is not sustained by the record. The report of the re-reviewers locates the road, as to its termini, substantially in the language of the *109order. As we cannot look outside of the record, upon a writ of certiorari, a large amount of extraneous matter might well have been omitted from the paper-book of plaintiff in error. Most of the other assignments are to matters dehors the record, and cannot be considered.
The taking of the bond referred to in the fifth assignment is certainly an unusual proceeding, but we are at a loss to see how any one can be injured by it. A court might well hesitate to confirm a report where the cost of opening the road would be excessive and disproportioned to the means of the township. The cost of opening this road was estimated at $2,000. Mr. Keen came forward and offered to give security to open the road, if permitted by the supervisors, at a cost not to exceed $400. Surely no one has cause to complain of this, least of all the tax-payers of the township.
The proceedings are affirmed.